Citation Nr: 0422547	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-17 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment rendered at a private facility 
on April 11, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from April 1943 to 
November 1945, from September 1947 to February 1950, and from 
October 1951 to March 1956.  He served during both World War 
II and the Korean conflict.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Mountain Home, 
Tennessee, which disapproved he veteran's claim for financial 
assistance, under the Veterans' Millennium Health Care and 
Benefits Act, in defraying the cost of an emergency room 
visit at a non-VA facility. 


FINDINGS OF FACT

1.  The veteran incurred medical expenses at a private 
medical facility on April 11, 2002, when he was treated for a 
non-service-connected disorder.

2.  There is an approximate balance in the evidence as to 
whether the veteran's claim for initial emergency room 
evaluation and treatment was for a medical emergency of such 
a nature that the veteran could not have been safely 
transferred to a VA or other Federal facility.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for payment or reimbursement for in-patient emergency room 
service for non-service connected disability at a non-VA 
facility on April 11, 2002, have been met.  38 U.S.C.A. 
§§ 1725, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 17.1002 
(2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran seeks payment or reimbursement for the cost of 
unauthorized medical service provided by the Johnston 
Memorial Hospital and associated providers (hereinafter 
referred to as "the private hospital") on April 11, 2002, 
for emergency room treatment.  He is currently-service 
connected for a right wrist disability, bursitis of the right 
shoulder, and right ear hearing loss, each of which is 
evaluated as 10 percent disabling, and for the residuals of a 
skull fracture, assigned a zero percent (noncompensable) 
disability evaluation.  The veteran, who served during World 
War II and the Korean conflict, also has a permanent and 
total disability rating for purposes of VA non-service-
connected disability pension.

According to the private medical records associated with the 
claims file, the veteran, who was then 77 years of age, came 
to the emergency room of the private hospital on the evening 
of April 11, 2002.  The emergency department nurses notes 
reflect that the veteran was evidently was brought to the 
emergency room on a backboard.  He complained that 
approximately an hour earlier he attempted to pick up a 
riding lawn mower, heard something "pop" in his back, and 
felt low back pain.  The assessment was lumbar pain/strain.  
He was then removed from the backboard and sent to the 
radiology department on a stretcher.  

Further, the emergency physician's record of low back 
pain/injury indicates that the veteran described having low 
back tenderness and sharp back pain that was exacerbated by 
movement (to left/to right/flexion), and denied having any 
radicular pain.  He was oriented and had normal reflexes.  It 
was noted that the veteran had an appointment the next day at 
VA.  The physician indicated that X-rays of the veteran's 
back revealed that he had degenerative joint disease, 
spondylosis, and spurring.  He complained of pain, for which 
prescribed medication was administered.  The clinical 
impression was lumbar strain, and the veteran was discharged 
home in stable condition.  He was advised to rest, take 
Tylenol as needed for pain, and to keep his appointment at 
the VA the next day. 

Upon receiving an invoice from the private hospital 
requesting payment for the emergency room treatment provided 
to the veteran on April 11, 2002, the VAMC Fees Services 
Department obtained the above private medical records.  In 
June 2002, a VAMC hospital administrative decision was made 
that the veteran's condition was not emergent treatment, and 
that VA facilities were feasibly available on April 11, 2002.  
It was noted that the distance from the private hospital 
emergency room to the VAMC was 42 miles.  Therefore, in July 
2002, the VAMC concluded that the veteran was not entitled to 
VA payment or reimbursement for the emergency room treatment 
he received on April 11, 2002.  It is this determination that 
the veteran has appealed.

In September 2002, a VAMC reconsideration of the veteran's 
claim again concluded that his condition was not emergent and 
that VA facilities were feasibly available.  Therefore, in 
September 2002, the VAMC again found that the veteran was not 
entitled to VA payment or reimbursement for the emergency 
room private hospital treatment he received on April 11, 
2002.

In several written statements submitted in support of his 
claim for reimbursement or payment of the private facility 
medical expenses, the veteran has maintained that he had no 
feeling from the waist down, and was unconscious, at the time 
the life-saving crew (i.e., the medical personnel who came 
when he was injured) took him to the private hospital.  He 
argued that he was enrolled as a patient at the VA outpatient 
clinic in Beckley, West Virginia, and that both that facility 
and the Mountain Home VAMC were too far away to provide him 
the medical care he needed on April 11, 2002.  In a statement 
received in August 2003, the veteran said he tried to have 
the emergency room doctor send him on to the VAMC, but was 
told it was too late, and the life-saving crews were busy.  
As the crew was unable to take him to the VA hospital that 
night, his wife drove him there the next day.


II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder.  The record on appeal 
is sufficient to resolve the matter of the veteran's claim 
for payment or reimbursement of the cost of unauthorized 
medical treatment provided by a non-VA medical facility on 
April 11, 2002.  In view of the disposition below, no useful 
purpose would be served by delaying the adjudication of this 
issue further to conduct additional development pursuant to 
the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in April 2002.  See 38 U.S.C.A. § 1703(a) (West 2002); see 
also 38 C.F.R. § 17.54 (2003). This is a factual, not a 
medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).  

In the instant case, it has not been contended that VA 
specifically agreed to pay the medical bills incurred at the 
private hospital emergency room on April 11, 2002.  Moreover, 
specifically formalities that must be followed under 
38 C.F.R. § 17.54 (2003) were not complied with here, as a 
result of which proper authorization from VA was not 
obtained.  Accordingly, the Board must conclude that prior 
authorization for the non-VA medical treatment received on 
April 11, 2002, was not obtained pursuant to 38 U.S.C.A. 
§ 17.54, and that payment is therefore not warranted for 
expenses incurred in conjunction with that treatment under 
38 U.S.C.A. § 1703 (West 2002).

Thus, it is clear that the veteran's treatment at the non-VA 
facility was not authorized.  Nevertheless, the Veterans' 
Millennium Health Care and Benefits Act, Public Law No. 106-
117, codified at 38 U.S.C.A. § 1725 (West 2002), which became 
effective in May 2000, provides general authority for the 
reimbursement of non-VA emergency treatment in certain 
instances.  See Pub. L. No. 106-117, Title I, Subtitle B, § 
111, 113 Stat. 1556 (1999) (providing that the Act shall take 
effect 180 days after the date of enactment, which was 
November 30, 1999).  The term "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be feasible, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).

Under the implementing regulation, 38 C.F.R. § 17.1002 
(2003), payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only if all of the following 
conditions are met:  (a) the emergency services were provided 
in a hospital emergency department or a similar facility held 
at as providing emergency care to the public; (b) the claim 
for payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possess an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); (c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent lay 
person (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center).

Further, (d) the claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized); (e) at the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health care 
system and had received medical services under authority of 
38 U.S.C. chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) the veteran is 
financially liable to the provider of emergency treatment for 
that treatment; (g) the veteran has no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or the provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure to 
exhaust appeals of the denial of payment); (h) if the 
condition for which the emergency treatment was furnished was 
caused by an accident or work-related injury, the claimant 
has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a 
third party for payment of such treatment; and the veteran 
has no contractual or legal recourse against a third party 
that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and (i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the emergency 
treatment provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

In sum, for purposes of payment or reimbursement of medical 
expenses under 38 U.S.C.A. § 1725:  (1) the veteran must be 
financially liable to the provider for the emergency 
treatment; (2) the veteran must be enrolled in the VA health 
care system and must have received treatment within a 24-
month period prior to the emergency care; (3) the veteran 
must have no other coverage under a health plan contract that 
would pay, in whole or part; (4) VA facilities must not be 
feasibly available and an attempt to use them beforehand 
would have to have been hazardous to life or health; and (5) 
emergency services must have been provided in a hospital 
emergency department or similar facility held out as 
providing urgent or emergency care to the public up to the 
point of medical stability.  

The record reflects that the veteran was an active Department 
health-care participant who received care from VA within the 
requisite 24-month period prior to his April 2002 admission, 
having undergone VA examination in July 2001.  The record 
also reflects that he and his wife were personally 
financially liable for the non-VA treatment he received on 
April 11, 2002 (he was covered by Medicare Part A, not Part 
B). 

More important, the July 2002 VAMC letter to the veteran 
states that his claim for reimbursement was expressly denied 
on the basis that a prudent layperson would not have 
reasonably viewed his visit to the private facility as an 
emergency, and would not have thought that a delay in seeking 
immediate attention would have been hazardous to life or 
health. 

Thus, the primary issue to be decided is whether or not the 
veteran's medical condition on April 11, 2002, was of such an 
emergent condition that it was not medically feasible to 
transfer him to a VA or other Federal facility.

As noted above, VAMC personnel reviewed the veteran's medical 
records in July and September 2002, and concluded that the 
veteran's condition was not emergent and it was feasible for 
him to have sought medical treatment at the VA facility in 
Mountain Home, some 42 miles away.  However, the private 
hospital which received the veteran, who was strapped to a 
backboard, made a decision that the veteran's condition, 
though difficult to diagnose, warranted immediate emergency 
treatment.  The private hospital rendered immediate medical 
attention, including radiographic studies.  From the record, 
it appears that the private hospital rendered effective 
emergency treatment for the veteran's condition which was 
not, as a practical matter, available to him at a VA 
facility.  In the Board's view, the record reflects 
implicitly that, given the veteran's age and the distance he 
would have had to travel sitting upright in an automobile, 
and in light of the fact that he was transported to the 
private facility on a stretcher board, only after examining 
the veteran and reviewing the X-rays were the private 
hospital physicians confident that they had diagnosed and 
treated the veteran's condition to the degree required for 
the veteran to be "safely discharged or transferred to a VA 
or other Federal facility."  The private hospital records 
also reflect that the veteran fully intended to seek VA 
medical treatment after his discharge.

The private hospital treatment records appear to reflect a 
thorough, sound, and consistent degree of care exercised on 
behalf of a patient by the treating physicians at the private 
medical facility.  There is nothing in the record to discount 
the private emergency room records to the effect that the 
veteran was brought to the medical facility in an emergent 
condition.  The Board sees little reason to question the 
judgment of these physicians as to when it was medically safe 
to discharge the veteran so that he could be treated at the 
VAMC.  The Board can find associated with the claims file no 
explicit or implicit medically expert determination.

Recognizing that the standard to be applied here is the 
judgment of a reasonably prudent layperson, the Board, 
exercising our discretion under the reasonable-doubt/benefit-
of-the-doubt doctrine, finds that the evidence is in relative 
equipoise as to whether the criteria for payment or 
reimbursement for the veteran's emergency care on April 11, 
2002, have been met in this case.  The Board emphasizes that 
this grant is based upon reasonable doubt, and does not 
reflect error on the part of the VAMC in its thorough 
development and adjudication of the matter.

In light of the foregoing, the Board finds that payment or 
reimbursement of the cost of unauthorized medical service 
provided by the Johnson Memorial Hospital and associated 
providers on April 11, 2002, is warranted. 

ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided by the Johnson Memorial 
Hospital and associated providers on April 11, 2002, is 
granted.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



